



AMENDMENT NO. 2
TO
THIRD AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of June 10, 2019 (the “Second Amendment Date”), is
entered into among AVIAT NETWORKS, INC., a Delaware corporation (the “Parent”),
AVIAT U.S., INC., a Delaware corporation (“Opco”, together with Parent, the “US
Borrowers” and each a “Borrower”), AVIAT NETWORKS (S) PTE. LTD., a private
company limited by shares formed under the laws of the Republic of Singapore
(“Aviat Singapore” or “Singapore Borrower”, and together with the US Borrowers,
the “Borrowers”) and SILICON VALLEY BANK (“Bank”). All capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.
RECITALS
A.Borrowers and Bank have entered into that certain Third Amended and Restated
Loan and Security Agreement, dated as of June 29, 2018 (as amended, restated,
modified and/or supplemented from time to time, the “Loan Agreement”), pursuant
to which Bank agreed to extend and make available to Borrowers certain advances
of money.
B.Bank has extended credit to Borrowers for the purposes permitted in the Loan
Agreement.
C.Borrowers have requested that Bank amend the Loan Agreement to revise certain
provisions, as more fully set forth herein.
D.Bank has agreed to amend certain provisions of the Loan Agreement, but only to
the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:
1.AMENDMENTS TO LOAN AGREEMENT. Bank hereby agrees, subject to the terms of
Section 3 and Section 4 hereof, to amend the Loan Agreement as follows:
a.Section 13.1 (Definitions). The following definitions in Section 13.1 of the
Loan Agreement are hereby amended and restated in their entirety as follows:
“Adjusted Quick Ratio” is a ratio of (i) Quick Assets to (ii) Current
Liabilities (less the current portion of Deferred Revenue and current operating
lease obligations) plus, without duplication, Consolidated Funded Indebtedness.
“Revolving Line” is an aggregate principal amount equal to Twenty Five Million
Dollars ($25,000,000).
“Revolving Line Maturity Date” is June 29, 2020.




ACTIVE 243105611

--------------------------------------------------------------------------------





“Singapore Sublimit” is Twenty Five Million Dollars ($25,000,000).


a)Exhibit B (Compliance Certificate). The Form of Compliance Certificate is
amended in its entirety and replaced with the exhibit in Exhibit A attached
hereto.
2.
LIMITATION.

a.The amendments set forth in Section 1 hereof shall be limited precisely as
written and shall not be deemed (a) to be a forbearance, waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which the
Bank may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; (b) to be a
consent to any future amendment or modification, forbearance or waiver to any
instrument or agreement the execution and delivery of which is consented to
hereby, or to any waiver of any of the provisions thereof; or (c) to limit or
impair the Bank’s right to demand strict performance of all terms and covenants
as of any date.
b.This Amendment shall be construed in connection with and as part of the Loan
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Agreement are hereby ratified and confirmed and
shall remain in full force and effect.
3.BORROWERS’ REPRESENTATIONS AND WARRANTIES. Each Borrower hereby represents and
warrants that:
a)    immediately upon giving effect to this Amendment (i) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;
b)    such Borrower has the corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;
c)    the certificate of incorporation, bylaws and other organizational
documents of such Borrower delivered to the Bank on the Effective Date, as
amended, supplemented or restated by those documents delivered on or prior to
the First Amendment Date, remain true, accurate and complete and have not been
amended, supplemented or restated, and are and continue to be in full force and
effect;
d)    the execution and delivery by such Borrower of this Amendment and the
performance by such Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of such Borrower;
e)    this Amendment has been duly executed and delivered by such Borrower and
is the binding obligation of such Borrower, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and
f)    as of the Second Amendment Date, such Borrower has no defenses against the
obligations to pay any amounts under the Obligations and no claims of any nature
whatsoever against Bank. Such Borrower acknowledges that Bank has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with such Borrower in connection with this Amendment and in connection with the
Loan Agreement.




ACTIVE 243105611

--------------------------------------------------------------------------------





The Borrowers understand and acknowledge that Bank is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agree that such reliance is reasonable and
appropriate.


4.     EFFECTIVENESS. This Amendment shall become effective upon the fulfillment
by the Borrowers in a manner reasonably satisfactory to the Bank of all of the
following conditions precedent set forth in this Section 4:
a)Amendment. The Bank shall have received this Amendment, duly executed and
delivered by the Borrowers.
b)Fees and Expenses. The Borrowers shall have paid all expenses (including all
reasonable attorneys’ fees and reasonable expenses) of the Bank, incurred and
invoiced through the date of this Amendment, including the Bank’s renewal fee in
the amount of $25,000.
To the extent that any of the terms and conditions in this Amendment shall
contradict or be in conflict with any of the terms or conditions of the Loan
Agreement, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Loan Agreement as
modified or amended hereby.


5.     COUNTERPARTS; TELECOPY. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.
Delivery of an executed counterpart of a signature page of this Amendment, or
any other document required to be delivered hereunder, by fax transmission or
e-mail transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Amendment. Without limiting the foregoing,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.
6.     INTEGRATION. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to the Borrowers and the Collateral shall remain in full force and
effect. This Amendment is a Loan Document.
7.     GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, REFERENCE PROCEEDINGS AND
ARBITRATION SET FORTH IN SECTION 11 OF THE LOAN AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.
[Signature Page Follows]










ACTIVE 243105611

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BORROWERS:


AVIAT NETWORKS, INC.
By: /s/ Eric Chang  
Name: Eric Chang
Title:  Principal Accounting Officer 


AVIAT U.S., INC.
By: /s/ Eric Chang   
Name: Eric Chang  
Title: Principal Accounting Officer  


AVIAT NETWORKS (S) PTE. LTD.
By: /s/ Kevin Holwell    
Name: Kevin Holwell  
Title:  Director  









Signature Page to Amendment No. 2 to Third A&R Loan and Security Agreement
ACTIVE 243105611

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BANK:


SILICON VALLEY BANK
By:  /s/ Kyle Larrabee   
Name: Kyle Larrabee  
Title: Vice President  



































Signature Page to Amendment No. 2 to Third A&R Loan and Security Agreement


ACTIVE 243105611

--------------------------------------------------------------------------------






EXHIBIT A


EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


TO:    SILICON VALLEY BANK                        Date:
FROM: AVIAT NETWORKS, INC.


The undersigned authorized officer of Aviat Networks, Inc. (“Administrative
Borrower”) certifies that under the terms and conditions of the Third Amended
and Restated Loan and Security Agreement dated as of June 29, 2018 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and among Administrative Borrower, Aviat U.S., Inc. (“Opco”), Aviat Networks (S)
Pte. Ltd. (“Singapore Borrower” and together with the Administrative Borrower
and Opco, each a “Borrower” and collectively, “Borrowers”) and Silicon Valley
Bank (“Bank”):
(1) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below; (2) there are
no Events of Default in existence; (3) all representations and warranties in the
Loan Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4) each
Borrower, and each of its Subsidiaries, has timely filed all material tax
returns and reports that are required to be filed, and each Borrower has timely
paid all material foreign, federal, state and local taxes, assessments, deposits
and contributions owed by each Borrower except as otherwise permitted pursuant
to the terms of Section 5.9 of the Loan Agreement; (5) (a)there are no
collective bargaining agreements covering the employees of any Borrower or any
of their domestic Subsidiaries, (b) there is not pending, nor (to the knowledge
of any Borrower) is there threatened, any strike, walkout, slowdown or work
stoppage, or any unfair labor practice complaint or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement covering
the employees of any Borrower or any of their Subsidiaries that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Change, and (c) the hours worked and payments made to employees of Borrowers and
their domestic Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (6) Borrowers are in compliance with Sections 6.1(b) and 6.8 and of
the Loan Agreement.


Attached are the required documents supporting the certification. The
undersigned certifies that the attached financial statements are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes and except, in the case of
unaudited financial statements, for the absence of footnotes and subject to
year-end adjustments. The undersigned acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Loan Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Loan Agreement.




ACTIVE 243105611

--------------------------------------------------------------------------------







Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
Borrowing Base Report (in connection with Advance)
With each request for an Advance
Yes No
Monthly Borrowing Base Report
Within 30 days of month end when Streamline Period is in effect
Yes No
Weekly Borrowing Base Report
No later than Friday each week when Streamline Period is not in effect
Yes No
Cash holdings report
Within 30 days of month end
Yes No
Quarterly financial statements with Compliance Certificate
Within 5 days of filing with the SEC,
but no later than 45 days after fiscal
quarter end
Yes No
Monthly financial statements with Compliance Certificate
Within 30 days of month end


Yes No
Monthly Borrowing Base Reports
Within 30 days of month end when
Streamline Period is in effect
Yes No
Weekly Borrowing Base Reports
No later than Friday each week when Streamline Period is not in effect
Yes No
Annual financial statement (CPA Audited) + Compliance
Certificate
Within 5 days of filings with the SEC but
no later than 90 days after FYE
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Annual operating budgets for upcoming fiscal year and board approval of such
annual operating budgets
Within the earlier to occur of 45 days after FYE or 10 days after approval by
Parent’s Board of Directors
Yes No
Report of any legal actions pending or threatened in writing against Borrower or
any of its Subsidiaries that could result in damages or costs to Borrower or any
of its Subsidiaries of, individually or in the aggregate, $1,000,000 or more
Promptly
Yes No



Financial Covenant
Required
Actual
Complies
Adjusted Quick Ratio
1.05:1.00
____:1.00
Yes No
Maintain on a Quarterly Basis:
 
 
 
EBITDA
Fiscal Quarter End
EBITDA
 
Yes No
Each quarter after December 30, 2016*
$1.00
 
 
 
 

*Measured on a trailing two fiscal quarter basis
The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date this Certificate
is delivered to Bank as set forth in the first line of this Certificate.


ACTIVE 243105611

--------------------------------------------------------------------------------







The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


ADMINISTRATIVE BORROWER:


AVIAT NETWORKS, INC.




By:    
   Name:    
   Title:    






BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________
Compliance Status: Yes No







ACTIVE 243105611

--------------------------------------------------------------------------------








Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Adjusted Quick Ratio (Section 6.9(a))


Required:    1.05:1.00


Actual:    


A.1.
The Borrowers’ consolidated (i) unrestricted cash and Cash Equivalents, (ii) net
billed accounts receivable, (iii) investments with Bank with maturities of fewer
than 12 months determined according to GAAP and (iv) the lesser of (a) 50% of
unbilled accounts receivable or (b) $7,000,000


$   
B.1.
All obligation and liabilities of Borrowers to Bank


$   
B.2.
Aggregate amount of Borrowers’ Total Liabilities maturing within 1 year (without
duplication)


$   
B.3.
Current Liabilities (B.1. plus B.2.)
$   
C.1.
Deferred Revenue
$   
D.1.
Current operating lease obligations
$   
E.1.
Consolidated Funded Indebtedness (without duplication)
$   
F.1.
Current Liabilities (less Deferred Revenue and current operating lease
obligations) plus, without duplication, Consolidated Funded Indebtedness (B.3.
minus C.1. minus D.1. plus E.1.)


$   
G.
Adjusted Quick Ratio (ratio of A.1. to F.1.)
1.___:1.00



Is line G at least 1.05?


  No, not in compliance                      Yes, in compliance
















ACTIVE 243105611

--------------------------------------------------------------------------------







II.    EBITDA (Section 6.9(b))
Required:
Fiscal Quarter End
EBITDA
Each quarter after December 30, 2016*
$1.00

*measured on a trailing two fiscal quarter basis


Actual:
A.
Consolidated Net Income
$   
 
To the extent deducted in the calculation of Net Income (Line A):
 
 
(i) Consolidated Interest Charges
$   
 
(ii) Income tax expense
$   
 
(iii) Depreciation and amortization expense
$   
 
(iv) Restructuring charges incurred in connection with impairment of real estate
(to the extent agreed to by Bank in writing)
$   
 
(v) Non-cash stock-based compensation expense
$   
 
(vi) Non-cash charges for customer inventory due to downward revaluation
$   
 
(vii) Non-cash charges related to discontinued operations occurring prior to the
Effective Date
$   
 
(viii) Other non-recurring non-cash expenses
$   
B.
Sum of (i) through (viii)
$   
 
To the extent included in calculating Consolidated Net Income (Line A):
 
 
(i) Income tax credits
$   
 
(ii) Other non-cash items increasing Consolidated Net Income
$   
C.
Sum of Line (i) through (ii)
$   
D.
EBITDA for Fiscal Quarter Ended     (A. plus B. minus C.)
$   
E.
EBITDA for Fiscal Quarter Ended      (Last Fiscal Quarter End)
$   
F.
EBITDA on Trailing Two Fiscal Quarter Basis (D. plus E.)
$   



Is Line F at least the amount required (see chart above)?
    No, not in compliance    _____ Yes, in compliance








ACTIVE 243105611